Citation Nr: 0734882	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-21 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for neurilemoma, 
to include post-surgical residual neuropathic pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1963 until June 
1964.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

In May 2005, the veteran submitted additional documents to 
the Board to be included in the evidence of record, with a 
waiver of initial review by the RO as Agency of Original 
Jurisdiction (AOJ).  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800 (2006).  

The RO denied the veteran's claim for service connection in 
July 1964 and March 1985.  


FINDINGS OF FACT

1.	In a March 1985 decision, the RO confirmed a previous July 
1964 decision denying the veteran's claim for service 
connection for neurilemoma, based on the finding that the 
neurilemoma pre-existed service and was not aggravated by 
service.  The veteran did not appeal the March 1985 rating 
decision within one year of being notified.  

2.	Evidence submitted since the March 1985 RO decision, when 
viewed in the context of the entire record, is so significant 
that it must be considered in order to fairly decide the 
merits of that claim.

3.	Clear and unmistakable evidence shows that the veteran's 
neurilemoma existed prior to service.  

4.	The credible and probative evidence clearly and 
unmistakably shows that the veteran's pre-existing 
neurilemoma did not undergo a permanent increase in severity, 
beyond natural progress, in-service, and that the in-service 
surgery did not result in any additional disability beyond 
the usual effect of such surgery. 


CONCLUSIONS OF LAW

1.	The March 1985 RO determination which denied reopening the 
veteran's claim for service connection for neurilemoma is 
final.  38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 
3.104(a), 19.129, 19.198 (1984).  

2.	The evidence received subsequent to the March 1985 RO 
denial is new and material, and the appellant's claim for 
benefits is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).  

3.	Neurilemoma, to include post-surgical residual neuropathic 
pain, was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 1132, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case.  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The U.S. Court of Appeals for the Federal Circuit has 
recently ruled that any error in VCAA notice is presumed 
prejudicial.  While the claimant bears the burden of showing 
the error, VA is then responsible for rebutting the 
presumption by showing that the essential fairness of the 
adjudication has not been affected.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, a May 2002 letter from the AOJ to the appellant 
partially satisfied VA's duty to notify.  The letter informed 
him of what evidence was necessary to establish entitlement 
to the benefit he claimed.  The veteran was advised of his 
and VA's respective duties for obtaining evidence.  He was 
told what VA had done to help his claim and what he could do 
to assist.  Notably, the veteran was not instructed to submit 
any evidence in his possession that pertained to the claim, 
nor was he informed that a disability rating and effective 
date would be assigned in the event he was awarded the 
benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473; Mayfield v. Nicholson, 444 F.3d 1328.  

In this case, there is no prejudicial error to the veteran 
because the purpose of VCAA notice has not been frustrated.  
See Sanders v. Nicholson, 487 F.3d 881.  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issue 
is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, as 
service connection is denied in this case, any questions as 
to the appropriate disability rating or effective date to be 
assigned have been rendered moot.  Therefore, the absence of 
notice on these two elements does not prejudice the veteran.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. 

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records, as well as reports of VA and private post-
service treatments and examinations.  Additionally, the 
veteran's statements in support of his appeal are affiliated 
with the claims folder and the veteran was afforded a VA 
medical examination.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The Board has carefully reviewed the statements 
and medical records associated with the claim, and has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim. 




New and Material Evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(2007); 38 C.F.R. § 3.156 (2007).  When a veteran seeks to 
reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 38 C.F.R. § 3.156(a).  As the current claim 
was filed after this date, the new version of the regulation 
is applicable in this case  

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to a fact not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If all of these tests are 
satisfied, the claim must be reopened. 

In the present case, it appears that the RO reopened the 
veteran's claim in a November 2002 rating decision.  However, 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

The appellant initially raised a claim of entitlement to 
service connection for neurilemoma in June 1964.  A July 1964 
rating decision denied service connection, on the basis that 
the veteran's neurilemoma pre-existed service and that the 
effects of the veteran's surgery were those expected from 
such procedure.  The appellant did not appeal this decision 
and it became final.  See 38 U.S.C.A.      § 4005(c) (West 
1958, Supp. 1962). 

In January 1985, the appellant requested that his claim of 
entitlement to service connection for neurilemoma be 
reopened.  The RO, in a March 1985 rating decision, denied 
the plea, finding that the veteran had failed to offer new 
and material evidence to warrant a change of the previous 
rating decision.  The veteran did not file an appeal, and the 
decision became final.  See 38 U.S.C.A. § 4005(c) (West 
1982). 

The veteran asserts that new and material evidence has now 
been submitted to reopen his claim for service connection.  
In March 1985, at the time of the last RO decision, the 
evidence in the record included the veteran's service medical 
records and private medical records.  In February 2002, the 
veteran sought to reopen his claim of entitlement to service 
connection by submitting new evidence, including the October 
2001 report of a neurological consultation at Gundersen 
Lutheran Clinic and a letter from the veteran's private 
physician, M.P., opining as to the cause of the veteran's 
current disabilities.  The new medical evidence provides an 
in-depth neurological examination of the veteran, as well as 
an opinion of a medical doctor regarding a possible 
etiological relationship between service and the veteran's 
current disabilities.  

In order to reopen a claim under 38 C.F.R. § 3.156(a), 
evidence submitted must first be found to be new.  In the 
present case, the neurological report and physician's opinion 
were not previously submitted to agency decision makers.  In 
addition, these records are not duplicates of other evidence 
already in the claims file.  Therefore, the evidence is new 
under 38 C.F.R. § 3.156(a).  

Newly submitted evidence must also be found to be material in 
order to reopen a claim under 38 C.F.R. § 3.156(a).  In this 
case, the record did not previously demonstrate the veteran's 
current condition, or the opinion of a physician that the 
veteran's neurilemoma developed while the veteran was in 
service.  This evidence relates to unestablished facts 
necessary to substantiate the claim and is therefore material 
under 3.156.  

The Board has carefully examined all of the evidence admitted 
subsequent to the RO's prior denial in March 1985.  The 
neurological report reflects the veteran's current 
neurological status.  The letter from M.P. opines that the 
veteran's problems developed while he was an active member 
the armed services.  Both these pieces of evidence are new, 
as they were not previously of record.  Further, they relate 
to previously unsubstantiated facts necessary to substantiate 
the claim; specifically whether the veteran's neurilemoma 
developed while in service and any possible disabilities that 
arose as a result of the surgery.  The Board therefore finds 
that the evidence submitted by the appellant in February 2002 
is new and materia.  See 38 C.F.R. § 3.156(a).  Thus, the 
claim for service connection for neurilemoma is reopened, and 
the appeal, to this extent, is granted. 

Legal Criteria 

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for neurilemoma may be granted on the 
merits, de novo.  In this regard, it is necessary to consider 
whether the veteran would be prejudiced by the Board 
proceeding to a decision on the merits.  Here, as noted 
above, the RO reopened the matter and considered the merits 
of the claim.  The Board therefore finds that the veteran 
would not be prejudiced by its review of the merits at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all evidence establishes that 
the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For the purpose of entitlement to compensation, every veteran 
is presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except for the defects or 
disordered noticed at that time, or upon showing evidence or 
medical judgment that warrants a finding that the disease or 
injury existed before acceptance and enrollment.  38 U.S.C.A. 
§ 1111.  

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  See also 38 C.F.R. § 
3.304(b).  

If a disability is found to have preexisted service, service 
connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service.  38 
C.F.R. § 3.306(a).  In order to rebut the presumption of 
aggravation, clear and unmistakable evidence must show that 
the increase in disability is due to the natural progression 
of the disease.  In addition, the usual effects of medical 
and surgical treatment in service will not be considered 
service connected.  38 C.F.R. § 3.306(b).  

Analysis

In order to establish entitlement to direct service 
connection, competent evidence must first demonstrate the 
existence of a current disability.  In this case, the record 
reflects initial treatment for neurilemoma, followed by 
continual treatment for post-surgical residual neuropathic 
pain.  See e.g.  service medical records, 2002 private 
medical report, and  2002 and 2004 VA examination reports.  
As such, a current disability is established and the first 
element of a service connection claim has been satisfied.  

In considering the second element of service connection, an 
in-service incurrence or aggravation, the Board must first 
determine whether a disability existed prior to the veteran's 
service.  The veteran's enlistment exam is absent from his 
medical records and, after roughly three months in service, 
the veteran was found to have neurilemoma, a tumor mass, on 
the L2-3 level of his spinal cord.  In the absence of an 
entrance examination noting a disorder, the veteran is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service.  See Crowe v. Brown, 7 
Vet. App. 238 (1994).  

In order to rebut the presumption of soundness, the medical 
evidence of record must clearly and unmistakably show that 
the veteran's neurilemoma was present prior to service.  The 
veteran's service medical records reference a history of back 
problems.  The Medical Board, in its December 1963 review of 
the record, noted that the veteran had a history of "minor 
intermittent mid-low back pain with associated stiffness of 
the back" prior to his induction into service.  The report 
also relays that an examination of the veteran's back upon 
admission to service found marked "bilateral paraspinal 
muscle spasms with severe limited motion of the back in all 
directions."  The Board also notes that, while the Medical 
Board relays that these findings were attained during the 
veteran's physical examination upon admission, the record of 
that examination is not associated with the veteran's service 
medical records. 


In determining whether there is clear and unmistakable 
evidence that injury or disease existed before service, the 
Board must consider history recorded at time of examination 
with other material evidence.  38 U.S.C.A. § 1111.  In this 
situation, there is no evidence in the claims file that was 
recorded at the time of examination.  The Medical Board's 
review is simply reciting previously recorded information.  
In addition, there is no evidence that the veteran's prior 
back problems are evidence of a pre-existing condition of 
neurilemoma.  See Crowe v. Brown, 7 Vet. App. 238, 246 
(1994).  While the information provided by the Medical Board 
supports a finding that the veteran's injury existed prior to 
service, it alone cannot be considered clear and unmistakable 
evidence. 

The record also contains the medical opinions of various 
doctors who examined the veteran.  In October 2002, the 
veteran was afforded a VA medical examination.  Following a 
review of the claims file and an examination of the veteran, 
the physician opined that the veteran had a pre-existing 
condition that was appropriately surgically treated while in 
service.  Another VA doctor, L.W., M.D., reviewed the 
veteran's file and performed a peripheral nerves examination 
of the veteran in March 2004.  Dr. L.W. agreed with the 
Medical Board's conclusion that the veteran's tumor 
preexisted his period of military service because it is a 
slow growing type of tumor, opining that the tumor "didn't 
suddenly spontaneously appear at the time that [the veteran] 
entered the service."  

The Board notes that the veteran's private physician, M.P., 
M.D., submitted a letter to VA in January 2002.  In this 
letter, the physician requests that the matter of the 
veteran's service connection be reviewed.  The physician 
relayed that the veteran had no neurological symptoms prior 
to joining the armed forces and he suspected that no 
neurological abnormality was found in the veteran's induction 
physical.  Therefore, the physician speculated, the veteran's 
problem developed while he was an active member of the armed 
services.  

In a case such as this, with vying medical opinions, it is 
the prerogative of the Board to determine what credibility 
and weight to attach to each.  The probative value of a 
medical opinion is generally based on the scope of the 
examination, as well as the relative merits of the expert's 
qualifications and analytical assessments.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions are within the province of the adjudicator.  
The adjudicator may favor one expert's opinion over another 
as long as an adequate statement of reasons and bases is 
given.  Owens v. Brown, 7 Vet. App. 429, 434 (1995).  Factors 
to consider when comparing expert medical opinions include: 
(1) the basis for the physician's opinion; (2) the 
physician's knowledge of the veteran's accurate medical and 
personal relevant history; (3) the length of time the 
physician has treated the veteran; (4) the physician's 
experience and expertise; and (5) degree of specificity and 
of certainty of the physicians opinion.  The Board evaluates 
the various medical opinions with these factors in mind.  

The Board finds that the October 2002 and March 2004 VA 
examiners' opinions have significant probative weight since 
they were based on a review of the claims folder.  The 
examiners not only considered the veteran's assertions and 
medical history, but also undertook comprehensive clinical 
examinations of him.  The opinions were well reasoned and 
provided thorough supporting rationale.  The VA examinations 
reports, in turn, are entitled to a significant amount of 
probative weight.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  

Conversely, the letter of the veteran's private physician, 
M.P, M.D., is lacking in probative weight.  The letter was 
based on knowledge of the veteran's current condition and the 
history relayed by the veteran himself.  There is no 
indication that the doctor examined the veteran's service 
medical records or any medical records at all that were not 
generated by his own practice.  In addition, the physician's 
conclusion seems to be purely speculative, and not based on 
any medical knowledge or expertise.  Therefore the Board 
finds that the opinion of the veteran's personal physician is 
entitled to less probative weight than those of the VA 
examiners. 

The medical evidence of record clearly and unmistakably shows 
that the veteran's neurilemoma was present prior to service.  
The Medical Board reviewing the veteran's files in 1963 noted 
that the veteran had a history of back pain prior to his 
induction to service.  While this evidence is probative, it 
alone is not enough to prove that the veteran's illness was 
present prior to service.  However, the record also contains 
the highly probative opinions of two VA physicians, both of 
whom concluded that the veteran's tumor preexisted his period 
of active service.  The Board recognizes the opposing opinion 
of the veteran's private physician, M.P., M.D., but finds 
that opinion to be significantly less probative.  The clear 
and unmistakable evidence of record, therefore, shows that 
the veteran's neurilemoma was present prior to service.  

In order to rebut the presumption of soundness, VA must also 
show by clear and unmistakable evidence that the veteran's 
neurilemoma was not aggravated by service.  The evidence of 
record shows that any neuropathic pain the veteran has 
experienced is a natural effect of the type of surgery he 
received.  At an October 2002 VA examination, the doctor 
opined that the sequelae of the surgery was to be expected no 
matter when the surgery was performed.  He found that, 
although treatment was administered while in service, the 
veteran's neuropathic pain was not aggravated beyond normal 
progression during military service.  L.W., M.D., agreed with 
the previous physician's opinion upon an examination of the 
veteran in March 2004.  He found that there was no current 
clinical evidence of any permanent aggravation of the 
condition with regards to the tumor and its surgery.  The 
symptoms exhibited by the veteran would be, he stressed, the 
usual effect of this type of surgery.  Most importantly, he 
finds that "the sequelae of the surgery was to be expected 
no matter when the surgery was performed and that the 
veteran's neuropathic pain was not aggravated beyond normal 
progression during the military service."  There is 
therefore clear and unmistakable evidence that the veteran's 
neuropathic pain is the usual effect of his surgical 
treatment and, therefore, not aggravated by active service.  

Based on the foregoing, the Board finds that there is clear 
and unmistakable evidence that the veteran's neurilemoma, 
including post-surgical residual neuropathic pain, existed 
prior to service and was not aggravated by service.  As such, 
the presumption of soundness on induction as to neurilemoma, 
including post-surgical residual neuropathic pain, has been 
rebutted.  See 38 U.S.C.A. § 1111.  In order for service 
connection to be established for neurilemoma, including post-
surgical residual neuropathic pain, the record must show that 
the pre-existing neurilemoma underwent an increase in 
severity beyond its normal progression.  

As already established, the competent evidence does not 
demonstrate that the veteran's pre-existing neurilemoma was 
aggravated by active service.  As previously noted, multiple 
VA examiners found that the veteran's post-surgical residual 
neuropathic pain is the natural outcome of a surgery to 
remove neurilemoma.  This medical evidence is extremely 
probative, and there is no medical evidence of record 
expressing a contrasting opinion.  The usual effects of 
medical and surgical treatment in service will not be 
considered service connected.  38 C.F.R. § 3.306(b).  

The veteran contends his neuropathic pain is unnatural and 
due to a remedial surgery while in service.  However, the 
veteran has not been shown to possess the requisite training 
or credentials needed to render a competent opinion as to 
medical causation.  Only medical professionals are competent 
to express opinions as to medical diagnoses or causation, and 
thus the veteran's opinion lacks probative value.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
veteran's opinion is also outweighed by the highly probative 
opinions of multiple medical personnel.  Therefore, the clear 
and unmistakable evidence demonstrates that the veteran's 
pre-existing neurilemoma was not aggravated by active service 
beyond the usual effects of surgical treatment.  

The Board finds that the presumption of soundness on entrance 
into service is rebutted by clear and unmistakable evidence 
that the veteran suffered from neurilemoma prior to service 
and was not aggravated by service, pursuant to 38 U.S.C.A. § 
1132, and that the veteran's neuropathic pain did not undergo 
an increase in service as to constitute aggravation pursuant 
to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  The veteran has 
therefore failed to fulfill the second requirement of service 
connection, namely showing medical evidence of in-service 
incurrence or aggravation of an injury or disease.  

The last element of service connection, a nexus between the 
current disability and in-service trauma, is also lacking.  
As has already been established, the veteran's neurilemoma 
both preexisted service and was not aggravated by any 
inservice event.  In addition, the veteran's records are 
absent of any in-service event or trauma which could have 
resulted in such a diagnosis.  The veteran himself has failed 
to identify any traumatic event experienced in-service or 
allege that any specific event could have led to neurilemoma.  
While the veteran maintains that his disability is service 
related, he is a lay person with no medical training, and as 
such is not competent to express a medical opinion as to 
causation.  Only medical professionals are competent to 
express opinions as to medical causation, and thus the 
veteran's opinion lacks probative value.  Espiritu, 2 Vet. 
App. at 494.  There is no competent evidence of record 
finding that the veteran's disability is causally related to 
his service and, thus, the third requirement of service 
connection is unmet.  Therefore, the Board finds that service 
connection for neurilemoma, to include post-operative 
residual neuropathic pain, is unwarranted. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002).  After careful consideration, the Board finds that the 
preponderance of the evidence in this case falls against the 
claimant, making the benefit of the doubt rule inapplicable.  

ORDER

Service connection for neurilemoma, to include post-operative 
residual neuropathic pain, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


